Adams, Judge.
In O’Heron v. Blaney, 276 Ga. 871 (583 SE2d 834) (2003), the Supreme Court reversed the decision of this Court in Blaney v. O’Heron, 256 Ga. App. 612 (568 SE2d 774) (2002), in which this Court reversed the judgment of the trial court. Accordingly, this *682Court’s opinion is vacated, the judgment of the Supreme Court is made the judgment of this Court, and the judgment of the trial court is affirmed.
Decided October 21, 2003.
Moraitakis, Kushel & Pearson, Nicholas C. Moraitakis, Albert M. Pearson III, for appellants.
Allen & Weathington, Hunter S. Allen, Jr., Kara A. Hicks, for appellees.

Judgment affirmed.


Ruffin, R J., and Barnes, J., concur.